ORDER
PER CURIAM.
Appellant, Lorenzo Keys (“Movant”), appeals the judgment of the Circuit Court of St. Charles County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant was convicted of stealing, section 570.030 RSMo 2000. Movant was sentenced to four years imprisonment, but was given a suspended execution of sentence and was placed on probation. However, Movant’s probation has been revoked for violations and he is currently in the custody of the Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).